 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSIE WADE PHILLIPS,                              No. 2:19-CV-0201-TLN-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    KEVIN HAAS, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The scheduling

18   conference set in this matter for June 12, 2019, is vacated pending resolution of defendants’

19   motion to dismiss, which remains on calendar for hearing on June 12, 2019, before the

20   undersigned in Redding, California, at 10:00 a.m.

21                  IT IS SO ORDERED.

22

23

24   Dated: May 15, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
